Citation Nr: 1315869	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  11-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arteriosclerotic heart disease.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1951 to February 1954, including service in the Republic of Korea.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is in the Veteran's claims files.  

In April 2012 and December 2012 the Board remanded the case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In its remand in December 2012, the Board directed that the records from the Lexington Vet Center, including the report of a psychosocial evaluation performed due to the Veteran's history as a combat Air Traffic Controller in the Air Force. 

In January 2013, the Veteran authorized VA to obtain the records on his behalf. 
There is no documentation that the records were requested.  




As the claims of service connection, including secondary service connection, for chronic obstructive pulmonary disease, hypertension, and arteriosclerotic heart are inextricably intertwined with the claim of service connection for a psychiatric disorder and a decision on the claims is deferred until the claim of service connection for a psychiatric disorder is finally adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Request the records from the Lexington Vet Center.  

2.  If the records from the Vet Center are obtained, then arrange to have the Veteran's file reviewed by the VA psychologist who conducted the examination in January 2013 examination, for an addendum report, or if the psychologist is not available, another VA psychiatrist or psychologist, to address whether it is at least as likely as not (at least a 50 percent probability) that the current psychiatric disorder, if any, is related to an injury, disease, or event in service.  

3.  After the above development, adjudicate the claim of service connection for a psychiatric disorder.  If additional evidence, pertaining to the other claims, is adjudicate the claims of service connection for chronic obstructive pulmonary disease, hypertension, and arteriosclerotic heart disease, including secondary service connection.   

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


